Title: From George Washington to James Anderson, 18 June 1797
From: Washington, George
To: Anderson, James

 

Mr Anderson,
Mount Vernon 18th June 1797.

As far as time and circumstances have enabled me to attend to the subject, I have given your Memorial a careful perusal; and what follows is the result of my reflections thereupon. The principles laid down for conducting the different Farms I approve; and the mode of carrying those principles into effect appear to me to be well digested; some modification however, in the execution, may be found necessary; and these, without any material departure from the plans may be adopted without any derangement of them. I request, therefore, that you would begin (without unfolding my views) to accomodate your proceedings to the Plans you have suggested. As I give standing wages to my overseers, it is enough for them to know that these wages will be punctually paid; and that it is their duty to obey all lawful orders, without enquiring into the motives which induced them. I shall observe on the Memorial in the order you have stated matters and begin, as you have done with the Mansion Ho.
Mansion House. The plan proposed for this place is approved. But I would reserve no more of the Corn ground for Oats & Grass seeds next Spring than there is a moral certainty of improving well wth such Compost as can be made—to begin ⟨to⟩ lay it on the South side of the road leading to the White Gates; and I would prefer Orchard grass as a mixture with Clover to any other, because from Repor⟨ts⟩ it succeeds better than any other in shade. All the remaining part of this field as well that which is in Corn, as the other part (ploughed & unplowed) I would have sown with Rye in the Fall. It is necessary therefore when circumstances and the weather will permit, to finish breaking up the unplowed part of this field that the whole may be sown.
A Woodland Pasture may, at no great expence be formed at this place for the benefit of Brood mares &ca by putting a fence on the last ditch when dug along the New road from the turn of the fence running from the White Gates to the Corner of said fence where it joins the said road. And in [s]ame, another woodland Pasture might be made either including or excluding the Inlet commonly called Hell-hole—or, wch may perhaps be better than either, to make a seperate inclosure for meadow of this Inlet—of which it is highly Susceptible. To make this second woodland Pasture, a Ditch

& fence must be run as the line has been marked from the white gates until it meets the fence of the small inclosure of your house which it will do by the Spring on the North East Side thereof.
Although there will be little or no cultivation at the Mansion house after the year 1798, yet, keeping up the fences—getting fuel—and performing other multifarious jobs, will make it difficult to fix precisely, the force that will be required at it in the first instance.
River Farm. The Plan proposed for this place is also approved. The matter most in doubt is whether the fields proposed to be sown with Grass seeds the ensuing autumn & spring will produce grass adequate to the next ⟨sowing⟩ of the Seed. It may be prudent however to make the experiment, but to enable me to ⟨sow⟩, and to seed other grounds also, ⟨even seed⟩ of Timothy, Clover & Orchard grass that can be gathered ought to be saved this Season—even at the expence of ⟨illegible share⟩ for this purpose necessary⟨illegible⟩ expenditures on account of the Hay.
Muddy hole. I do not disapprove the Plan suggested for this Farm; but I apprehend more is expected from it than it would yield being much exhausted As I question exceedingly ⟨illegible⟩ & wheat ⟨illegible⟩ seeds were sown that did ⟨illegible⟩ part three of ⟨illegible⟩ that part of No. 5 wch has been ploughed (except what is in Corn) and that also which has not been broken up to be sown in Rye ⟨or laid to rest⟩ this Fall. The Corn ground in this field to be sown with the early wheat—and the ⟨Catties⟩ of the ⟨illegible⟩ receive the Whitebearded Wheat for ⟨illegible⟩.
Dogue Run. ⟨illegible⟩ should be thoroughly reclaimed, by attempting one only at a time; that is, not to begin to work on a second lot, before the first is completely grubbed & drained; and so on; by this means, beauty as well as convenience, and real profit would be attained. To have each lot appearing with some ground in it fit for the scythe; some again rough; breaking, or a pretence for breaking scythes & at all times an excuse for half work; and some other parts again overrun with Willow, Alder, Bramble & every kind of rubbish, is not only an eye sore, but is a real evil; & requires a different system.
⟨Ferry⟩ Farm. The Plan for this seems well devised: but before the Inlet in the present Corn field is attempted, the present Meadows between the Barn and the Mill ⟨land⟩ (on both sides of the Lane) ought—in the low parts—to be thoroughly ditched &

cleansed of its Roots, and trash of all sorts; and the higher parts manured; and the whole l⟨aid⟩ down in ⟨su⟩ch grasses as sute the different parts best. A few Acres thus managed would yield double profit with half the labour that a mass of foul—wet—and coarse meadow would do.
Mill. It is my earnest desire that the New Race should be completed this Autumn—because it is my intention by adding purchased wheat to that made on my own Farms, to keep her constantly at work through the Season; and, for this reason I would begin to get out my own wheat as fast as he can grind it; as well for the purposes of eluding the Fly or weavil, as to take the advantage of an early Market for the flour; & with the proceeds to be enabled to purchase Wheat.
Distillery. Is a business I am entirely unacquainted with; but from your knowledge of it and from the confidence you have in the profit to be derived from the establishment, I am disposed to enter upon one; and will prepare for the same as soon, and as ⟨illegible⟩ my Carpenters can be spared from other Works: provided the buildings and the ⟨advances⟩ for carrying on the Distillery shall not appear upon a fair estimate, to be too expensive.
But I do not incline to place your compensation for superintending that and the other parts of my business, upon the footing you have proposed. My reasons follow.
First. For want of knowledge in the business I should act blind-foldedly; consequently, might give more than ought reasonably to be expected—or if it fell short of your present lay, it might be matter of regret to yourself.
2d There might, in a case of this sort, where two persons were to share the profits equally, and one only to be at all the expence in providing the materials for carrying on the work be things required, and at times too when it would be inconvenient to furnish them; and if withheld it would be alledged that the profits were reduced by so doing—which wd be a source of complaint.
3d There might, moreover be a difference of opinion with respect to what were the Nett profits. Building of houses—buying of Stills—A boiler—mashing tubs—&ca &ca would be no inconsiderable cost; and whether the work was done by my own tradesmen or hired people the materials and their labour would be the same to me—of course, the interest of what they cost ought to be charged to ascertain the nett profit of such ⟨an⟩ undertaking.

Again. Whatever the wood (which would be consumed in the Distillery) ⟨would⟩ sell for at the landing ⟨illegible⟩ it, woud be a real cost to me. ⟨illegible⟩ even such hands as are required could not be hired under £140 ⟨illegible⟩ a year, besides ⟨cloathing⟩ feeding and Taxes.
In a word—placing the Managers allowanc⟨es⟩ upon such contingencies, would be laying a foundation for a difference of opinion and for disputes; which I wish always to avoid; and for that reason and because I would be under no controul, I have preferred giving standing wages. These place the persons employed upon sure ground; whilst I am under no restraint, nor subject to any complts for having done—or not done—this, that or the other thing; and because, if matters of more moment intervene to interrupt the business they are engaged in, the loss, if any, falls upon me—not them.
I have adduced these as reasons to shew why I cannot put your allowance upon the footing proposed; but as I am satisfied With your conduct, as far as I have had opportunities to observe it, I do not hesitate to tell you before hand, that I shall fix it at one hundred & forty pounds the present year, and will continue it at that; and if I should establish a Distillery upon the scale you have suggested, and it answers, I should have a disposition to add something by way of testimony of my approbation. And if it be really necessary to employ a clerk, I shall not object to the measure—But if the River Farm should be rented (and it is my wish to do this) I conceive it would ease you of more trouble than the Distillery would occasion—concentered as all the business would then be.
Overseers. I do not see much occasion for one at the Mansion house. Will has been entrusted in this way, and probably may be so again. I question much whether John (the Coachman) wd have more authority than Will, and he will be drunk when he can.
How far parting with Stuart (if he is disposed to stay on the present lay) is questionable, under such material changes as are contemplated, until matters get a little settled again.
The same observations will apply to the Overseers at Union & Dogue run Farms, tho’ not in so great a degree, as those places would be more immediately under your own eyes—I have always found, however, that Negroes will either idle or slight their work if

they are not closely attended to; & for that reason have doubted the propriety of one man overlooking two places—this however you may judge of; & possibly either Cash or Violet might answer if so decided.

Go: Washington

